16/258,279

METHODS AND APPARATUS FOR MITIGATING
NEUROMUSCULAR SIGNAL ARTIFACTS

AL-NATSHEH ET AL.

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Applicant’s claim for the benefit of a provisional application PRO 62/621,829 01/25/2018 under 35 U.S.C. § 119(e) is acknowledged.
Information Disclosure Statement
Information Disclosure Statement (“IDS”) filed on 4/2/2019 and 9/12/2019(2) are acknowledged. The Examiner has “consider[ed] the information properly submitted in an IDS in the same manner that the examiner considers other documents in Office search files while conducting a search of the prior art in a proper field of search.” MPEP 609.01. By signing the accompanying 1449 form, Examiner is merely acknowledging the 
If the Applicant is aware of particularly pertinent material in the references, the Examiner requests specific citation to the disclosed information so that those materials may be given more than the cursory review that is otherwise necessitated by the practicalities of the time allotted for examination.
Response to Amendment
This Office Action is in response to Applicant’s Amendment and Remarks dated 12/15/2020.
Response to Arguments
As expressed in the Interview Summary dated 12/22/2020, the Examiner had concern that the Specification did not support then proposed claims, which were substantially adopted in the present amendment to the claims.  The Examiner has reviewed the Remarks of 12/15/2020 and reviewed the cited paragraphs in the Specification.  In particular, the Examiner has studied paragraphs [0059]-[0064] of the publication of the present application (US2019/0223748) regarding the replacement of a signal determined to have unacceptable artifacts.  Following this consideration of the Remarks and study of the Specification, the Examiner had an extended conversation with his Primary Examiner.  In view of this discussion and study, the Examiner has reconsidered his earlier position regarding allowable subject matter that he previously indicated in the context of the much more detailed claims presented earlier in the prosecution of this of this application.  The Examiner believes he previously assumed details in the replacement process that were not explicitly supported by the disclosure.  
The rejections have been review based upon the amendments made to the claims and the Examiner’s reconsidered opinion.  Of note, the amendment of determining force relationships in a musculoskeletal representation of the user based on the at least one derived neuromuscular signal in Independent Claim 39 provoked a 35 U.S.C. § 112(a) rejection after the Examiner studied the Specification for the teaching regarding this subject matter.
Therefore, the arguments presented were not found persuasive.  Please see the revised rejections below for further explanation.
Pending Claims
Claims 21-40 are pending for examination.  Claims 21 and 39-40 are independent.  
Claims 21, 24-25, 28, 30 and 39-40 are currently amended.
Claim 22-23, 26-27, 29 and 31-38 have been previously presented.  Claims 1-20 were canceled.  
35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 39 was amended to recite “determining force relationships in a musculoskeletal representation of the user based on the at least one derived neuromuscular signal.”  After review of the Specification, the Examiner believes that the disclosure presents a “black box” implementation that does not enable the claimed invention in a manner sufficient for a person of ordinary skill in the art to reproduce the invention without undue experimentation.  While the result of determining force information is described (e.g., paragraph [0021]), how that force information is determined based, at least in part, on the output of the one or more trained statistical models in not adequately taught.  The teaching of the Specification describes the removal of artifacts from neuromuscular signals as input to trained statistical model, but how this input signal is processed to determine force is undisclosed.  Thus, the “trained statistical model” is a black box does not provide sufficient description of how it actually works (e.g., paragraph [0003], paragraphs [0039]-[0040]).  The most detail in this aspect of the invention appears in paragraph [0053], which describes the mechanical constraints on human body movement, but does not discuss how the EMG signals are associated for training with various positions.  How the training associates force with the EMG signals is also not described.
Determining force merely from EMG signals presents a difficult problem.  Training a statistical model requires a method for associating the EMG signals from a plurality of monitored users with a generalized force is not a trivial determination.  For instance, the EMG signal associated with a “weak” (in terms of musculature) user would presumable imply a force different from an EMG signal from a “strong” (in terms of musculature) user.  How this is done is the subject of much investigation in the art (e.g., in the area of prosthetics and virtual reality environments).  There are many factors to 
(A) The breadth of the claims.  The present claims are broad, potentially monopolizing “determining force relationships in a musculoskeletal representation of the user based on the at least one derived neuromuscular signal” after noise is removed from EMG signals obtained from a wearable structure. 
(B) The nature of the invention.  The nature of the invention is to make conclusions of position and force based on input EMG signals from wearable structures on a musculature that provides the EMG signals.  This has broad application in fields such as prosthetics, robotics, virtual reality, medical diagnosis, etc.
(C) The state of the prior art.  While significant progress has been made in the art, the problem addressed by this invention requires significant refinement.
(D) The level of one of ordinary skill is assumed to be average.
(E) The level of predictability in the art.  At the present level of understanding, the Examiner is unaware of a predicable association between EMG signals, position and force.
(F) The amount of direction provided by the inventor and (G) The existence of working examples. The direction provided by the inventor is limited (see, e.g., paragraph [0003], paragraphs [0039]-[0040], paragraph [0053]).  Working examples are described by functional result, rather than by a specific method to accomplish that result.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  It is believed that a very large quantity of experimentation will be required to determine a relationship between and EMG signal can be generalized across many user with a particular position and force of a generalized user.
See, In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988);
In view of the amendment to Claim 24, the 35 U.S.C. § 112 rejection is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

CLAIM(S) 21-36, 38 AND 40 ARE REJECTED UNDER 35 USC 103 AS UNPATENTABLE OVER TRAN (U.S. PUB. NO. 20080001735) IN VIEW OF SINDERBY (U.S. PUB. NO. 6901286).
INDEPENDENT CLAIM 21 AND 40.
Regarding Claim 21, 29 and 40, Tran teaches A wearable electronic device, comprising: a wearable structure configured to be worn on a wrist of a user; a plurality of neuromuscular sensors, arranged on the wearable structure, configured to record, at the user's wrist, neuromuscular signals generated by the user; and one or more processors configured to ("In one embodiment, a housing (such as a strap, a wrist-band, or a patch) provides a plurality of sensor contacts for EKG and/or EMG. The same contacts can be used for detecting EKG or EMG and can be placed as two parallel contacts (linear or spot shape) on opposite sides of the band, two adjacent parallel contacts on the inner surface of the band, two parallel adjacent contacts on the back of the wrist-watch, or alternatively one contact on the back of the watch and one contact on the wrist-band", paragraph [0375]; Fig. 6): detect, in real-time, one or more artifacts in the neuromuscular signals from at least one neuromuscular sensor of the plurality of neuromuscular sensors  ("The outputs of the differential contacts are filtered to remove motion artifacts", paragraph [0375]); determine at least one derived neuromuscular signal used to mitigate the one or more artifacts  ("The unit can apply Wavelet processing to convert the signal into the frequency domain and apply recognizers such as Bayesian, NN or HMM to pull the EMG or EKG signals from noise", paragraph [0375], lines 20 to 23; "The outputs of the differential contacts are filtered to remove motion artifacts", paragraph [0375], lines 9 to 10).
Tran is silent regarding when an analysis of the one or more artifacts by a detector circuit determines to replace the neuromuscular signals from the at least one neuromuscular sensor with at least one neuromuscular signal recorded from neuromuscular sensors disposed adjacent to the at least one neuromuscular sensor.  However, Sinderby teaches "A method and system for producing higher quality electromyogram (EMG) signals utilizes an array of electrodes for sensing a plurality of 
Regarding and provide, as input to one or more trained statistical models the at least one derived neuromuscular signal, Tran teaches to “apply recognizers such as Bayesian, NN or HMM to pull the EMG or EKG signals from noise", paragraph [0375], see also paragraph [0006], which describes the use of statistical models.  While it is well-known that the statistical models imply the training of those models (e.g., paragraph [0076], [0375]), Tran provides an example embodiment where a wrist-watch with multiple EMG sensors filters out motion artifacts and applies statistical “recognizers” such as Bayesian or HMM models (e.g., paragraph [0375]).  The Bayesian network (a statistical mode) is previously defined in paragraph [0374] as trained using training data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tran to compensate for noise causing the absence of information signal in Tran, with the technique of substituting corresponding EMG signals from adjacent sensors and provide such improved signal as input to one or more statistical models, as is taught in Sinderby, with the benefit of providing better signal information to a consumer of such information such as the model and training such statistical model with more accurate information.
DEPENDENT CLAIMS 22.
Regarding Claims 22 and teaches wherein the at least one neuromuscular sensor of the plurality of neuromuscular sensors and the neuromuscular sensors disposed adjacent to the at least one neuromuscular sensor are a same type of neuromuscular sensor, Tran teaches multiple sensors in Fig. 6 and further teaches EMG sensors with a “double-differential input” (paragraph [0372]).  This sensor package implies the EMG sensors are of the same time.  It further would have been obvious to one of ordinary skill in the art to utilized neuromuscular sensors of the same time when determining the differential in Tran, with the benefit of determining the difference of signals on an “apples-to-apples” basis.   
DEPENDENT CLAIMS 23.
Regarding Claims 23, Tran teaches wherein the one or more processors are further configured to determine the at least one derived neuromuscular signal used to mitigate the one or more artifacts based on an average of the neuromuscular signals recorded over a time period from the neuromuscular sensors disposed adjacent to the at least one neuromuscular sensor  ("The EMG signal can be rectified, integrated a specified interval of and subsequently forming a time series of the integrated values. The system can calculate the root-mean-squared (rms) and the average rectified (avr) value of the EMG signal", paragraph [0381], lines 1 to 5).  
DEPENDENT CLAIMS 24.
Regarding Claims 24, Tran teaches wherein the one or more processors are further configured to determine the at least one derived neuromuscular signal used to mitigate the one or more artifacts based on neuromuscular signals recorded from neuromuscular sensors disposed on the wearable structure (e.g., Fig. 6; paragraph [0375]).  Since the EMG sensors are on the same watch, they are on the wearable structure.
DEPENDENT CLAIM 25.
Regarding Claim 25, Tran teaches wherein detecting the one or more artifacts comprises measuring at least one quality metric associated with the neuromuscular signals (e.g. "Assuming that the skin-electrode impedance may vary between 5 K- and 10 K-ohms, 1 M-ohm input impedance is used to maintain loading errors below acceptable thresholds between 0.5% and 1 %", paragraph [0376], lines 27 to 30).  Acceptable thresholds expresses a similar concept to quality metrics.
DEPENDENT CLAIM 26.
Regarding Claim 26 and wherein the one or more processors are further configured to: select a first artifact mitigation technique when the at least one quality metric exceeds a threshold value; select a second artifact mitigation technique when the at least one quality metric falls below the threshold value; and apply the selected artifact mitigation technique to the neuromuscular signals recorded from neuromuscular sensors disposed adjacent to the at least one neuromuscular sensor to determine the at least one derived neuromuscular signal, Tran teaches "A single-threshold method or alternatively a double threshold method can be used which compares the EMG signal with one or more fixed thresholds. The embodiment is based on the comparison of the rectified raw signals and one or more amplitude thresholds whose value depends on the mean power of the background noise. Alternatively, the system can perform spectrum matching instead of waveform matching techniques when the interference is induced by low frequency baseline drift or by high frequency noise", paragraph [0382], lines 1 to 9).
DEPENDENT CLAIM 27.
Regarding Claim 27, Tran teaches wherein selecting the first artifact mitigation technique or the second artifact mitigation technique is based on a type of the one or more artifacts in the neuromuscular signals (e.g., "[0382] A single-threshold method or alternatively a double threshold method can be used which compares the EMG signal with one or more fixed thresholds. The embodiment is based on the comparison of the rectified raw signals and one or more amplitude thresholds whose value depends on the mean power of the background noise. Alternatively, the system can perform spectrum matching instead of waveform matching techniques when the interference is induced by low frequency baseline drift or by high frequency noise", paragraph [0382]).
DEPENDENT CLAIM 28.
Regarding Claim 28, Tran teaches wherein: the first artifact mitigation technique comprises processing the neuromuscular signals from the at least one neuromuscular sensor ("The outputs of the differential contacts are filtered to remove motion artifacts", paragraph [0375]).
Please see the rejection of Claim 1 regarding and the second artifact mitigation technique comprises processing the at least one derived neuromuscular signal in place of the neuromuscular signals from the at least one neuromuscular signal.
DEPENDENT CLAIM 29.
Regarding Claim 29, Tran teaches wherein processing the neuromuscular signals from the at least one neuromuscular sensor comprises filtering the neuromuscular signals to remove at least one external noise component  ("The differential signal is captured, and suitably filtered using high pass/low pass filters to remove noise", paragraph [0375], lines 11 to 12).
DEPENDENT CLAIM 30.
Regarding Claim 30, please see the rejection of Claim 1 regarding wherein replacing the neuromuscular signals from the at least one neuromuscular sensor comprises replacing the neuromuscular signals [...] from the neuromuscular sensors disposed adjacent to the at least one neuromuscular sensor.
Regarding with at least one previously recorded neuromuscular signal, Sinderby makes clear that its signal processing is based upon the analysis of recorded signals (e.g., "A major problem in recording EMGdi signals is to maintain the noise level as low and as constant as possible", column 5, lines 56-57).
DEPENDENT CLAIM 31.
Regarding Claim 31, Tran teaches wherein the one or more artifacts are selected from the group consisting of noise artifacts (e.g., paragraph [0375]), skin-contact artifacts (e.g., paragraph [0376]-[p0377), skin lift-off artifacts, power line frequency artifacts (e.g., paragraph [0370]), clipped signal artifacts, inactive sensor artifacts, microfriction artifacts, and data degeneration artifacts.  
DEPENDENT CLAIM 32.
Regarding Claim 32, Tran teaches wherein detecting the one or more artifacts in the neuromuscular signals comprises analyzing the neuromuscular signals with a plurality of detector circuits  ("] In one embodiment, a housing (such as a strap, a wrist-band, or a patch) provides a plurality of sensor contacts for EKG and/or EMG", paragraph [0375]), wherein each of the detector circuits is configured to detect a particular artifact (e.g., "In another embodiment, a high-resolution, rectangular, surface array electrode-amplifier and associated signal conditioning circuitry captures electromyogram (EMG) signals. The embodiment has a rectangular array electrodeamplifier followed by a signal conditioning circuit. The signal conditioning circuit is generic, i.e., capable of receiving inputs from a number of different/interchangeable EMG/ EKG/EEG electrode-amplifier sources (including from both monopolar and bipolar electrode configurations)", paragraph [0379]-[0380]).  
DEPENDENT CLAIM 33.
Regarding Claim 33, Tran teaches wherein the one or more trained statistical models include at least one trained statistical model trained using the neuromuscular signals including the one or more artifacts ("The unit can apply Wavelet processing to convert the signal into the frequency domain and apply recognizers such as Bayesian, NN or HMM to pull the EMG or EKG signals from noise", paragraph [0375]).
DEPENDENT CLAIM 34.
Regarding Claim 34, please see the rejection of Claim 21 and paragraph [0375] regarding wherein the one or more trained statistical models include at least one trained statistical model trained using the at least one derived neuromuscular signal.  
DEPENDENT CLAIM 35.
Regarding Claim 35, Tran teaches wherein the one or more processors is further configured to generate a musculoskeletal representation of a portion of the user based on an output of the one or more trained statistical models  (e.g., "In one implementation, an HMM is used to track patient motor skills or patient movement patterns. Human movement involves a periodic motion of the legs. Regular walking involves the coordination of motion at the hip, knee and ankle, which consist of complex joints. The muscular groups attached at various locations along the skeletal structure often have multiple functions", paragraph [0357]).  
DEPENDENT CLAIM 36.
Regarding Claim 36 and wherein the musculoskeletal representation of the portion of the user is a musculoskeletal representation of a hand of the user, Tran teaches using the EMG sensors to determine gestures so that the hand does not have 
DEPENDENT CLAIM 38.
Regarding Claim 38, Tran teaches wherein the plurality of neuromuscular sensors comprises at least one of electromyography (EMG) sensors paragraph [0375], mechanomyography (MMG) sensors, or sonomyography (SMG) sensors.  
CLAIM 37 IS REJECTED UNDER 35 USC 103 AS UNPATENTABLE UNDER TRAN (U.S. PUB. NO. 2008/0001735) IN VIEW OF SINDERLY ET AL. (U.S. PAT. NO. 6901286; HEREINAFTER "SINDERLY") AND KIM ET AL. (U.S. PUB. NO. 2012/0117514; HEREINAFTER "KIM").
DEPENDENT CLAIM 37.
Regarding Claim 37, Tran is silent regarding wherein the musculoskeletal representation of the hand includes position information and force information.  However, Kim teaches "For example, collision forces exerted by the virtual representation 112 can be simulated, so that when the user moves their hand 108, and the virtual representation 112 moves correspondingly, then the effect of the virtual representation 112 colliding with any of the virtual objects 114 is modeled. This also allows virtual objects to be scooped up by the virtual representation of the user's hand", paragraph [0042], lines 1 to 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tran with the capability of Kim to provide musculoskeletal representations with position 

COMPARISON OF CLAIMS TO THE PRIOR ART

Claim 39 is not rejected over the prior art for the following reasons:  
Independent Claim 39 is distinguished over the closest prior art because the closest prior art, Tran (U.S. Pub. No. 2008/0001735), fails to anticipate or render obvious:
determining force relationships in a musculoskeletal representation of the user based on the at least one derived neuromuscular signal, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Conclusion
Claim 21-40 are pending for examination in this Office Action and all have been rejected for the reasons set forth above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK CROHN whose telephone number is (303) 297-4752.The examiner can normally be reached on M-F 10AM to 4PM (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863